USCA4 Appeal: 21-7592      Doc: 13         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7592


        DERICK CHRISTOPHER KESSING,

                            Plaintiff - Appellant,

                     v.

        UNKNOWN,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. David J. Novak, District Judge. (3:21-cv-00504-DJN-EWH)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Derick Christopher Kessing, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7592      Doc: 13         Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Derick Christopher Kessing seeks to appeal the district court’s order dismissing his

        action without prejudice as he requested. This court may exercise jurisdiction only over

        final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

        § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

        46 (1949). The order Kessing seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order. Accordingly, we deny Kessing’s motion to compel and

        dismiss his appeal for lack of jurisdiction. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2